Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 2-20 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 5/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/863290 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of record fails to teach a charging and drying station for a hearing aid charger having a charging terminal to charge a hearing aid device which comprises a housing and an earplug, said charging and drying station comprising: a main casing having a receiving cavity; a drying arrangement accommodated in said receiving cavity, said drying arrangement comprising at least one of an air dryer and a thermal dryer mounted in said receiving cavity for drying said hearing aid device; and a charger accommodation arrangement, which comprises a utility platform mounted on said main casing, said utility platform having a through charger accommodating slot, wherein said charger accommodating slot is shaped and sized to fittedly accommodate at least said charging terminal of said hearing aid charger when said hearing aid charger is detachably accommodated in said receiving cavity, so that said hearing aid device is capable of being disposed on said utility platform for being simultaneously recharged and dried by said hearing aid charger and said drying arrangement respectively, wherein said utility platform further comprises a through dryer slot formed adjacent to said through charger accommodating slot, while said drying arrangement further comprises a supporting tray mounted on said through dryer slot for supporting at least said earplug of said hearing aid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 1, 2021
/PHYLESHA DABNEY/
Patent Examiner, Art Unit 2653